DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 2016/0218138 A1) in view of Yi et al. (US 2014/0252420 A1).
Regarding claim 1, Oishi shows in Figs. 3-6 and related text a solid-state imaging element 3 ([0035], lines 1-6; [0049], lines 1-10; [0050], lines 1-6), comprising: 
a photoelectric conversion section 30 (31/32) formed in a depth (z) direction of a semiconductor substrate 33 and generating charges corresponding to a quantity of received light ([0037], lines 1-10; [0038], lines 1-8; [0051], lines 1-3; [0053], lines 1-5; [0054], lines 1-9); 

a transfer gate TRG transferring the charges generated by the photoelectric conversion section to the charge accumulating section ([0042], lines 1-4), 
wherein the transfer gate includes a plurality of vertical gate electrodes TRG1/TRG2 which are filled to a predetermined depth from an interface of the semiconductor substrate ([0045], lines 1-11 and [0057], lines 1-5), wherein the plurality of vertical gate electrodes extend into a n-type impurity region 32 ([0037], line 8 and [0074], lines 1-8), and wherein the transfer gate includes a transfer gate electrode (the portion of the transfer gate TRG protruding higher than a top surface of the semiconductor layer 33 and a top surface of the element separation region 4, as shown in Fig. 5) in contact with the plurality of vertical gate electrodes.
Oishi does not disclose each of the plurality of vertical gate electrodes is tapered in the depth direction of the semiconductor substrate.
Yi teaches in Figs. 2C, 2D and related text each of the plurality of vertical gate electrodes 22 is tapered in the depth direction of the semiconductor substrate 1 ([0042], lines 8-19 and [0061], lines 1-4).
Oishi and Yi are analogous art because they both are directed to image sensor devices (solid-state image pickup devices) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oishi with the specified features of Yi because they are from the same field of endeavor.
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 2016/0218138 A1) in view of Yi et al. (US 2014/0252420 A1) as applied to claim 1 above, and further in view of Hisanori (US 2013/0193496 A1).
Regarding claim 3, Oishi in view of Yi disclose substantially the entire claimed invention, as applied to claim 1 above.
Oishi in view of Yi do not explicitly disclose the plurality of vertical gate electrodes taper at a taper ratio of 0.02 or more in the depth direction of the semiconductor substrate.
Hisanori teaches in Fig. 8 and related text the plurality of vertical gate electrodes 152a (1252) taper at a taper ratio of 0.02 or more in the depth direction of the semiconductor substrate 100 ([0142], lines 1-4 and [0143], lines 1-4).  (Note: Applicant’s specification describes: “Here, the wording ‘the taper ratio is 0.02’ means that, at a depth of 100 nm in the depth direction, the diameter of the vertical gate electrode 
Oishi, Yi and Hisanori are analogous art because they each are directed to image sensor devices (solid-state image pickup devices) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oishi in view of Yi with the specified features of Hisanori because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Oishi in view of Yi to form the plurality of vertical gate electrodes to taper at a taper ratio of 0.02 or more in the depth direction of the semiconductor substrate, as taught by Hisanori, in order to improve the full-well capacity of the pixel of the image sensor, thereby enlarging the drive range of the image sensor and minimizing operation failures such as image lag (Hisanori: [0187]), and in order to ensure the transfer gate can be formed conformal to the surface profile of the semiconductor substrate including the recess (trench) (Hisanori: [0143]).
In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed taper ratio.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811